DETAILED ACTION

Applicant’s response filed on 07/19/2022 has been fully considered. Claims 1-6 and 9-13 are pending. Claims 7-8 are canceled. Claims 10-11 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the external energy source comprises a temperature of at least 100°C" in lines 1-2, which is indefinite because there is insufficient antecedent basis for “the external energy source” in the claim, and it is unclear how "the external energy source comprises a temperature of at least 100°C" further limits “the adhesive composition of claim 1” since claim 1 recites the limitation “wherein the polymeric compound reacts with the epoxy compound upon exposure to a temperature of at least 100°C”. For further examination of the claims, it is interpreted that claim 9 does not further limit the adhesive composition of claim 1, and the Office suggests that Applicant cancel claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an adhesive composition comprising an epoxy compound, a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition, and a secondary latent catalyst, wherein the adhesive composition has less than 100% increase when stored at 25°C for 90 days (claim 1), the adhesive composition further comprising rubber particles having a core/shell structure (claim 7), wherein the external energy source comprises a temperature of at least 100°C (claim 8), which reads on an adhesive composition comprising an epoxy compound, a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon exposure to a temperature of at least 100°C, wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition, rubber particles having a core/shell structure, and a secondary latent catalyst, wherein the composition comprises a one-component composition and has less than 100% increase in viscosity when stored at 25°C for 90 days as claimed.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 as applied to claim 1, and further in view of Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted).
Claims 1-8 of the patent renders obvious the adhesive composition of claim 1 as explained above. The patent claims that the adhesive composition comprises a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source (claim 1), wherein the polymeric compound comprises a reaction product of reactants comprising a polyepoxide, a hydrazine comprising a trivalent nitrogen, and a reactant comprising a carbonyl group (claim 4).
The patent does not claim wherein the at least two aminimide functional groups comprise the formula 
    PNG
    media_image1.png
    99
    167
    media_image1.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group or wherein the at least two aminimide functional groups comprise an anionic nitrogen bonded to cationic nitrogen and a carbonyl group. However, Kirino teaches an amineimide compound having at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image2.png
    353
    582
    media_image2.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image3.png
    432
    663
    media_image3.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined to form a cyclic structure, a heterocycle, including a polycyclic system, is shown [0012], wherein the compound having the amineimide structure is synthesized by reaction of a carboxylic acid ester with a hydrazine and an epoxy compound [0018], wherein the epoxy compound is polyglycidyl ether derived from aliphatic or aromatic alcohol and epichlorohydrin, polyglycidyl ester derived from polybasic acid and epichlorohydrin, or polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0021], wherein when a polyfunctional epoxy resin is used, a compound having a plurality of amineimide structures in the molecule can be obtained [0021], wherein the hydrazine is optionally 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-phenylhydrazine [0020]. Kirino teaches a curable composition comprising an epoxy group-containing compound and the amineimide compound [0012], wherein the composition is used for adhesion [0013]. Kirino teaches that the epoxy group-containing compound is a compound that is cured by a basic compound [0012, 0030], that the composition is heated or irradiated with active energy rays or is cured by heating after irradiation with active energy rays [0012], that the amineimide compound has a base generation ability by an active energy ray or by irradiation with an active energy ray or a combination of irradiation with an active energy ray and heating [0013], and that the epoxy group-containing compound is a compound that is cured or polymerized by the action of a base [0030, 0031]. The patent and Kirino are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound and a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, wherein the composition comprises a one-component composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kirino’s hydrazine compound that is 1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-phenylhydrazine to substitute for the patent’s hydrazine comprising a trivalent nitrogen in the patent’s reaction product of reactants comprising a polyepoxide, a hydrazine comprising a trivalent nitrogen, and a reactant comprising a carbonyl group in the patent’s polymeric compound, which would read on wherein the at least two aminimide functional groups comprise the formula 
    PNG
    media_image1.png
    99
    167
    media_image1.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed in claim 13, wherein the at least two aminimide functional groups comprise an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group as claimed in claim 12. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of obtaining a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, because Kirino teaches that the hydrazine that is 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-phenylhydrazine [0020] is used to synthesize an amineimide compound by reaction of a carboxylic acid ester with the hydrazine and an epoxy compound [0018], that a curable composition comprises an epoxy group-containing compound and the amineimide compound [0012], that the composition is heated or irradiated with active energy rays or is cured by heating after irradiation with active energy rays [0012], that the amineimide compound has a base generation ability by an active energy ray or by irradiation with an active energy ray or a combination of irradiation with an active energy ray and heating [0013], and that the epoxy group-containing compound is a compound that is cured or polymerized by the action of a base [0030, 0031], and because the patent claims that the polymeric compound comprises a reaction product of reactants comprising a polyepoxide, the hydrazine comprising a trivalent nitrogen, and a reactant comprising a carbonyl group (claim 4), that the polymeric compound comprises at least two aminimide functional groups, and that the polymeric compound reacts with the epoxy compound upon activation by an external energy source (claim 1).

Allowable Subject Matter
Claims 1-6 and 12-13 would be allowable if the nonstatutory double patenting rejections set forth in this Office action were overcome with a terminal disclaimer.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the nonstatutory double patenting rejections set forth in this Office action were overcome with a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted, and made of record 01/19/2022) in view of Sang et al. (US 2013/0115442 A1) renders obvious the limitations of claim 1, except wherein the polymeric compound reacts with the epoxy compound upon exposure to a temperature of at least 100°C, and wherein the adhesive composition further comprises a secondary latent catalyst. Kirino’s amineimide compound would not have been capable of reacting with the epoxy compound upon exposure to a temperature of at least 100°C because Kirino teaches that since the amineimide compound generates a radical and/or a basic compound by irradiation with an active energy ray, it is effective as a retarder of a reaction system in which the reaction rate changes depending on the basic compound [0022], that since a basic compound is generated even by heating, it is effective as a retarder of a reaction system in which the reaction rate is changed by a basic catalyst [0022], and that the epoxy group-containing compound is cured by the basic compound [0031], which means that Kirino’s amineimide compound does not react with Kirino’s epoxy group-containing compound by heating. Instead, it is a basic compound generated by Kirino’s amineimide compound that reacts with Kirino’s epoxy group-containing compound by heating. Although Hosokawa et al. (US 5,290,883) teaches a curing accelerator that is imidazole (4:7-15), which reads on a secondary latent catalyst, one of ordinary skill in the art would not have been motivated to use Hosokawa’s curing accelerator that is imidazole to modify Kirino’s curable composition because Kirino teaches that since the amineimide compound generates a radical and/or a basic compound by irradiation with an active energy ray, it is effective as a retarder of a reaction system in which the reaction rate changes depending on the basic compound [0022], which means that curing acceleration would not have been desired in Kirino’s curable composition. Therefore, claim 1 would have been nonobvious before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The Declaration under 37 CFR 1.132 filed 07/19/2022 is sufficient to overcome the rejection of claims 1-2, 4-5, 9, and 12-13 based upon 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1).
The Declaration under 37 CFR 1.132 filed 07/19/2022 is sufficient to overcome the rejection of claim 3 based upon 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Carr (US 5,777,045).
The Declaration under 37 CFR 1.132 filed 07/19/2022 is sufficient to overcome the rejection of claim 6 based upon 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Rin et al. (JP 2000-086743 A, machine translation in English used for citation).

Response to Arguments
Applicant’s arguments, see p. 4-7, filed 07/19/2022, with respect to the rejection of claims 1-2, 4-5, 9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) has been withdrawn. 
Applicant’s arguments, see p. 4-7, filed 07/19/2022, with respect to the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Carr (US 5,777,045) have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Carr (US 5,777,045) has been withdrawn. 
Applicant’s arguments, see p. 4-7, filed 07/19/2022, with respect to the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Rin et al. (JP 2000-086743 A, machine translation in English used for citation) have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) and Rin et al. (JP 2000-086743 A, machine translation in English used for citation) has been withdrawn. 
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter of the claims pending in the instant application (p. 8), the Office has indicated allowable subject matter in the claims in the instant application, and the applicant has not filed a terminal disclaimer. The Office maintains the nonstatutory double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767